OPINION'of the Court, by
Judge Owsley.
Hey-dle, to secure to Hazlehurst the payment of a debt, for the recovery cf which a suit was depending at law, executed ⅛ mortgage on a tract of land. Jtidgnent having been obtained in the action at law, and Heydle failing to pay the same according to the condition of the mortgage, Hazlehurst brought his suit in equity to foreclose Hey-dle’s equity of redemption, arid subject the land to the payment of the debt. Heydle failing to answer the bill, it was taken for confessed, and a decree pronounced in favor of Hazlehurst for the amount, of the judgment at law, together with interest thereon until it should be paid ; and the land mentioned in the mortgage, made subject to that demand.
This decree we are of opinion cannot be sustained. It was manifestly erroneous to decree the defendant in., the court below to pay a greater sum than the amount, of the judgment at law. It is plain from the phraseolo-. gy of the mortgage, that a discharge 6f the judgment •would have operated as a satisfaction oft the mortgage $ and as that judgment, according to its legal operation, fannot ljea$ interest, Heydle should not have.been made liable to interest in a court of "equity; but as equity took cognizance of the case for the purpose of subjecting the mortgaged property to the payment of the judgment, the legal operation of that judgment should regulate the extent of Heydle’s liability.
-The decree must therefore be reversed, and the cause gemanded for new proceedings.